                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

DAMON A. STARKS,                                      )
                                                      )
                           Petitioner,                )
                                                      )
         vs.                                          )        Case No. 4:18CV00656 SNLJ
                                                      )
TROY STEELE,                                          )
                                                      )
                           Respondent.                )

                                   MEMORANDUM AND ORDER

         This case is before the Court on Damon A. Starks’ petition for writ of habeas

corpus, which has been fully briefed. Petitioner resides at the Eastern Reception,

Diagnostic and Correctional Center in Bonne Terre, Missouri, Missouri, due to the

sentence and judgment of the St. Louis City Circuit Court. In a bench trial, the court

found him guilty of possession of a controlled substance with intent to deliver and

possession of a controlled substance, and the court sentenced him to concurrent terms of

ten years’ imprisonment in the Missouri Department of Corrections. The conviction and

sentence were confirmed on direct appeal (Respondent’s Exhibit E), his Rule 29.15

motion was denied (Respondent’s Exhibit G) and subsequently the denial was affirmed

on appeal (Respondent’s Exhibit I).1




1
 Starks also has a twenty-year sentence for possession of a controlled substance that he does not challenge in this
petition.
                                 LEGAL STANDARDS

       Federal habeas review exists only “as ‘a guard against extreme malfunctions in the

state criminal justice systems, not a substitute for ordinary error correction through

appeal.’” Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (per curiam) (quoting

Harrington v. Richter, 562 U.S. 86, 102-03 (2011)). “[I]n the habeas setting, a federal

court is bound by AEDPA [the Antiterrorism and Effective Death Penalty Act] to

exercise only limited and deferential review of underlying state court decisions.” Lomholt

v. Iowa, 327 F.3d 748, 751 (8th Cir. 2003) (citing 28 U.S.C. § 2254). Under AEDPA, a

federal court may not grant relief to a state prisoner with respect to any claim that was

adjudicated on the merits in the State court proceedings unless the state court’s

adjudication of a claim “(1) resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States; or (2) resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” 28 U.S.C. § 2254(d).

       To preserve a claim for federal habeas review, a state prisoner “must present that

claim to the state court and allow that court an opportunity to address [his or her] claim.”

Moore-El v. Luebbers, 446 F.3d 890, 896 (8th Cir. 2006) (citing Coleman v. Thompson,

501 U.S. 722, 731-32 (1991)). “Where a petitioner fails to follow applicable state

procedural rules, any claims not properly raised before the state court are procedurally

defaulted.” Id. The federal habeas court will consider a procedurally defaulted claim only

“where the petitioner can establish either cause for the default and actual prejudice, or

                                              2
that the default will result in a fundamental miscarriage of justice.” Id. (citing Sawyer v.

Whitley, 505 U.S. 333, 338-39 (1992)).

                                       DISCUSSION

       Starks presents four grounds for relief, none of which rise to the high level

required by Congress for issuance of a writ of habeas corpus under 28 U.S.C. § 2254.

       Starks’ first ground for relief is that his fourth amendment rights were violated

because there was not probable cause for his arrest (Doc.1, p. 5). Before trial, Starks filed

a motion to suppress evidence (Respondent’s Exhibit B, p. 20, 22). The motion was taken

with the case (Tr. 87-91). The trial court overruled the motion to suppress (Tr. 92). Starks

presented the claim on direct appeal (Respondent’s Exhibit C). The Missouri Court of

Appeals found the claim was meritless (Respondent’s Exhibit E). The record amply

shows that this claim – adjudicated on the merits – was not one that “(1) resulted in a

decision that was based on an unreasonable application of clearly established Federal

law…; or (2) resulted in a decision that was based on an unreasonable determination of

the facts in light of the evidence presented….” 28 U. S. C. § 2254(d).

       Starks’ second ground for relief contains multiple claims of ineffective assistance

of trial counsel (Doc.1, p. 6). First, Starks complains that counsel advised him to have a

bench trial (Doc.1, p. 6). Starks did not present that contention in his amended Rule 29.15

motion (Respondent’s Exhibit I, p. 4) or on Rule 29.15 appeal (Respondent’s Exhibits G;

Respondent’s Exhibit I, p. 5). The failure to present this contention in the Rule 29.15

litigation constitutes procedural default that precludes review in a federal habeas petition.



                                              3
Sweet v. Delo, 125 F.3d 1144, 1149-50 (8th Cir. 1997). Federal court review of the claim

is barred.

       The second aspect of the second ground is a claim that Starks received ineffective

assistance of trial counsel because counsel did not call Starks to testify on his own behalf

(Doc.1, pp. 6-7). The court of appeals found the claim was meritless because Starks

knowingly and voluntarily waived his right to testify at the time of trial (Respondent’s

Exhibit I, p. 10). That determination is a reasonable one that should receive deference

under 28 U.S.C. § 2254(d). As articulated by the appellate court, there is support in the

record for the conclusion (Respondent’s Exhibit I, pp. 10-12).

       The final aspect of the second ground for relief is that Starks received ineffective

assistance of trial counsel because counsel “failed to contact the witnesses for defense

statements, nor was the witnesses called to testify” (Doc.1, p. 7). If one interprets the

claim as a claim of ineffective assistance of trial counsel because counsel did not call

Ingram or Mrs. Starks (wife of petitioner Starks), then respondent notes that the court of

appeals found these claims were meritless on post-conviction appeal (Respondent’s

Exhibit I, pp. 6-9). These merits determinations are reasonable ones that should receive

deference under 28 U.S.C. § 2254(d). The court applied the legal standard from the

Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984) (Respondent’s Exhibit

I, pp. 5-6). As articulated by the appellate court, there is support in the record for the

determinations (Respondent’s Exhibit I, pp. 7-9). Alternatively, if one interprets the claim

as involving different witnesses, then Starks did not litigate the claim in the Rule 29.15



                                               4
litigation. In that situation, the claim is procedurally barred from review. Sweet v. Delo,

125 F.3d at 1149-50.

       In addition, the claim fails on the merits. Starks fails to allege who these witnesses

might be, what the subject matter of their testimony might be, and what defense theory

their testimony might support. Starks fails to allege facts that might have created a duty in

trial counsel to investigate and call these witnesses. Starks fails to allege facts showing

Strickland prejudice.

       Starks’ third and fourth grounds for relief are also based on ineffective assistance

of trial counsel. In ground three, he contends that counsel did not use information that

was developed through a “sunshine request” (Doc. 1, p. 8). He also contends counsel did

not send him information generally (Doc.1, p. 8). The fourth ground for relief complains

that counsel stipulated to evidence without reviewing the chain of custody, did not object

to state witnesses and failed to challenge statements by state witnesses (Doc.1, p. 11).

Starks did not present these contentions in his amended Rule 29.15 motion (Respondent’s

Exhibit I, p. 4) or on Rule 29.15 appeal (Respondent’s Exhibits G; Respondent’s Exhibit

I, p. 5). The failure to present these contentions in the Rule 29.15 litigation constitutes

procedural default that precludes review in a federal habeas petition. Sweet v. Delo, 125

F.3d at 1149-50. Federal court review of the claims is barred.

       Alternatively, the latter claim – ground four – fails on the merits. Starks makes

only conclusory allegations without suggesting a reason not to stipulate or reason to

object to evidence or to witnesses. Starks fails to allege facts showing counsel had a duty

or an ability to “challenge statements.” Finally, Starks fails to allege any facts creating a

                                              5
reasonable probability that the outcome of the trial would have been different. As to the

former allegation – that counsel should have used information petitioner developed

through a “Sunshine Law” request – petitioner points to police logs showing that there

were no complaint calls on petitioner’s residence. The absence of any entries of

complaints, petitioner argues, proves that the police had no grounds to justify surveillance

on his home. This Court gratuitously allowed petitioner to supplement the record with

this police log, but it does not support his argument. The officer in question indicated

simply that he “received complaints of drug sales both from the house at 1415 Union and

from the liquor store,” and that there “was a specific one from an elderly gentleman that

lives on the block.” There is no indication that these were formal complaints that would

be logged in at the police department as opposed to informal complaints made informally

to the officer himself. Again, there is no reasonable probability that the outcome of the

trial would have been different.

                                     CONCLUSION

       For the foregoing reasons, the petition is denied.

       SO ORDERED this 9th day of April, 2019.



                                          _________________________________
                                          STEPHEN N. LIMBAUGH, JR.
                                          UNITED STATES DISTRICT JUDGE




                                             6
